Citation Nr: 1447728	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1969 to November 1971.  His Service medals and decorations include the Combat Medical Badge.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that although the Veteran's April 2010 Notice of Disagreement addressed the denial of entitlement to service connection for a left shoulder disorder, the Veteran's October 1975 and November 2009 claims were for a right shoulder disability.  Furthermore, the evidence of record is more indicative of a right shoulder disability.  As such, the Board has recharacterized the issue statement to reflect entitlement to service connection for a right shoulder disability.  If this is not the essence of the Veteran's claim he should so indicate while the case is undergoing remand development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is needed before this claim can be properly adjudicated.

The Veteran asserts he has experienced recurrent dislocations of his right shoulder since discharge from service.  Specifically, he contends he injured his shoulder after jumping to avoid a mortar explosion in service and has had recurrent dislocations since then.  See September 2012 hearing transcript.  In a November 1971 separation report of medical history, he indicated a history of painful or "trick" shoulder or elbow.  

Post-separation, VA treatment records indicate the Veteran sought treatment for a recurrent dislocated right shoulder in September 1975.  He subsequently received surgery on his right shoulder in October 1975.  In both treatment notes, the Veteran recounted the same history of injuring his shoulder after jumping into a ditch or "foxhole" while in-service.

Service treatment records are negative for any treatment or diagnosis of a right shoulder disability.  The Board notes the Veteran has a Combat Medical Badge.  When a Veteran has engaged in combat with the enemy, lay or other evidence consistent with the circumstances, conditions, or hardships of such service can be satisfactory proof of service connection.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, the Veteran's lay contentions may be sufficient proof to establish he may have a disability associated with service, if other elements are met.

The Veteran has not yet been afforded a VA examination to determine the etiology of any current right shoulder disability.  VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d) (West 2002).  The Board finds that such an examination should be accomplished on remand.

Inasmuch as the case is being remanded, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  At his September 2012 hearing, the Veteran indicated there may be some additional private treatment records dating prior to 1975.  An attempt should be made to obtain such records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  He should specifically indicate any treatment  he has had for his right shoulder following separation from service, particularly for the years immediately after service.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right shoulder disability.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner should respond to the following:

(a)  Diagnose any current right shoulder disability.

(b)  For any diagnosed right shoulder disability, determine whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during the Veteran's active military service or is in any way related to service.

(c)  Consider the Veteran's contentions of injuring his shoulder after jumping into a ditch or "foxhole" to avoid a mortar explosion in service.  Please indicate whether any right shoulder pathology is the type that might have been caused by such trauma.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



